

Exhibit 10.17.21


SECOND AMENDMENT
TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”), is made and entered into on the 20th day of October, 2016, to be
effective immediately, by and between OLD DOMINION FREIGHT LINE, INC. (the
“Company”), a corporation organized and existing under the laws of the
Commonwealth of Virginia and having its principal office at Thomasville, North
Carolina, and Earl E. Congdon (the “Executive”), an individual residing at Fort
Lauderdale, Florida.


RECITALS:


The Company and the Executive previously entered into the Second Amended and
Restated Employment Agreement, effective as of November 1, 2012, as amended by
that certain First Amendment to Second Amended and Restated Employment
Agreement, effective as of November 1, 2015 (the “Amended and Restated
Employment Agreement”). The parties now desire to further amend certain
provisions of the Amended and Restated Employment Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained in the Amended and Restated Employment Agreement and of other good and
valuable consideration, the receipt of which is hereby acknowledged, the Company
and the Executive agree as follows:


1.        Section 2.15(c) of the Amended and Restated Employment Agreement is
hereby replaced with the following:


“(c)        a material reduction by the Company in the Executive’s base salary
as provided in Section 6.1 or incentive bonus opportunities as provided in
Section 6.3, each as in effect as of the date of this Agreement or as the same
shall be increased from time to time;”


2.    Section 10.1 of the Amended and Restated Employment Agreement is hereby
replaced with the following:


“10.1.    Amount. If the Executive’s employment is terminated by the Company by
exercise of the Notice Exception; by the Executive for Good Reason; or as a
result of the expiration of the fixed Term as provided in Section 5.1(i), and
such termination occurs within twelve (12) months following a Change of Control
(or, in the case of a termination for Good Reason due to a Fundamental
Disagreement, within three years after the Change of Control), then the
Executive shall be entitled to receive in a lump sum (i) any compensation due
but not yet paid through the Termination Date, plus (ii) an amount equal to
three (3) times the sum of his Base Salary and the annual bonus paid to him for
the preceding calendar year under the Company’s executive profit-sharing bonus
program described in Section 6.3, subject to the provisions of Section 10.2. If
the Executive’s employment




--------------------------------------------------------------------------------





is terminated by the Company or the Executive by exercise of the Notice
Exception, by the Executive for Good Reason, or as a result of the expiration of
the fixed Term as provided in Section 5.1(i), and such termination does not
occur within twelve (12) months following a Change of Control (or, in the case
of a termination for Good Reason due to a Fundamental Disagreement, within three
years after the Change of Control), or the Executive’s employment is terminated
at any time due to the Executive’s death or Total Disability or by the Company
For Cause, the Executive shall only be entitled to receive in a lump sum any
compensation due but not yet paid through the Termination Date. Any amounts
payable to the Executive pursuant to this ARTICLE 10 shall be paid on the first
day of the seventh (7th) calendar month following the calendar month in which
the Termination Date occurs. In the event the Executive dies prior to receiving
any or all of the amounts to which he is due pursuant to this ARTICLE 10, then
such amounts shall be payable to his surviving spouse within thirty (30) days of
the date of the Executive’s death. If the Executive dies without a surviving
spouse, no additional amounts shall be payable pursuant to this ARTICLE 10
following his death.”


3.    Section 11.2 of the Amended and Restated Employment Agreement is hereby
replaced with the following:


“11.2.    Confidential Information. The Executive acknowledges that all
Confidential Information has a commercial value in the Company’s Business and is
the sole property of the Company. The Executive agrees that he shall not
disclose or reveal, directly or indirectly, to any unauthorized person any
Confidential Information, and the Executive confirms that such information
constitutes the exclusive property of the Company; provided, however, that
nothing contained in this Agreement shall prohibit the Executive from: (i)
disclosing such information to third parties in furtherance of the interests of
the Company; (ii) disclosing such information to governmental agencies as may be
required by law, without notice to the Company; or (iii) filing a charge or
complaint with, or communicating with any governmental agency or otherwise
participating in any investigation or proceeding that may be conducted by a
governmental agency. This Agreement does not limit the Executive’s right to
receive an award for providing information to any governmental agency.”


4.    Section 11.6 is added to the Amended and Restated Employment Agreement as
follows:


“11.6. Defend Trade Secrets Act. Executive acknowledges and agrees that the
Company will prosecute any non-confidential disclosure or misappropriation of
the Company’s trade secrets to the full extent allowed by Federal, State, and
common law.  Executive further acknowledges and agrees that Executive has
received and understands the following notice concerning immunity from liability
for confidential disclosure of a trade secret to the government or in a court
filing:  Pursuant to the Defend Trade Secrets Act, 18 U.S.C. § 1833, an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made (A)(1)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney, and (2) solely for the purpose of reporting or
investigating a suspected violation of law, or (B) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his
attorney and use the trade secret information in the court proceeding, so long
as any document containing the trade




--------------------------------------------------------------------------------





secret is filed under seal and the individual does not disclose the trade secret
except pursuant to court order.”


5.    Exhibit A to the Amended and Restated Employment Agreement is hereby
replaced with Exhibit A to this Amendment.


6.    This Amendment may be executed simultaneously in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


7.    Except as otherwise provided in this Amendment, the terms and provisions
of the Amended and Restated Employment Agreement shall continue in effect.


IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
first above written.


[signature page follows]




--------------------------------------------------------------------------------







EXECUTIVE




/s/ Earl E. Congdon            
Earl E. Congdon






OLD DOMINION FREIGHT LINE, INC.




By:        /s/ Greg C. Gantt    
Name:      Greg C. Gantt
Title:        President and Chief Operating Officer






Attest:




/s/ Ross H. Parr    
Name:     Ross H. Parr
Title:    Secretary




--------------------------------------------------------------------------------







EXHIBIT A


OLD DOMINION FREIGHT LINE, INC.
EMPLOYMENT AGREEMENT


GENERAL RELEASE AND WAIVER OF CLAIMS


In consideration of the payment by Old Dominion Freight Line, Inc. (the
“Company”) of the termination compensation (the “Termination Compensation”) and
other benefits payable to me pursuant to that certain Second Amended and
Restated Employment Agreement effective as of November 1, 2012, as amended, to
which this Exhibit A is attached (the “Agreement”), I, ____________ agree to and
do finally and completely release and forever discharge the Company and its
present and former parents, subsidiaries and affiliates, and any one or more of
their present and former employees, shareholders, officers, directors or agents
(the “Releasees”) from any and all liabilities claims, obligations, demands and
causes of action of any and every kind or nature whatsoever, in law, equity or
otherwise, known or unknown, suspected or unsuspected, disclosed and
undisclosed, which I now have, own or hold, or claim to have, own or hold, or
which I may have, own or hold, or claim to have, own or hold, against each or
any of the Releasees arising from or relating to my employment with the Company
and termination of that employment.


This General Release and Waiver of Claims (this “Release”) includes, without
limiting the generality of the foregoing, claims arising under any provision of
federal, state federal or local law, any federal, state or local
anti-discrimination statute, ordinance or regulation, the Age Discrimination in
Employment Act of 1967 (the “ADEA”), the Americans with Disabilities Act, the
Family and Medical Leave Act, Title VII of the Civil Rights Act of 1964 and the
Civil Rights Act 1991, or the Employee Retirement Income Security Act of 1974,
all as amended, or any similar federal, state or local statutes, ordinances or
regulations, or claims in the nature of a breach of contract, claims for
wrongful discharge, emotional distress, defamation, fraud or breach of the
covenant of good faith and fair dealing, tort and wage or benefit claims (other
than the Termination Compensation and other benefits to which I am or become
entitled under the Agreement); provided, however, that this Release does not
include a waiver of the right to receive an award pursuant to Section 21F of the
Securities Exchange Act of 1934, as amended, or actions brought by me (or my
personal representative) to enforce the terms of this Release, including my
right to the Termination Compensation and other benefits to which I am or become
entitled under the Agreement, or to secure benefits under any other employee
benefit plan or program of the Company of which I am a participant, or to seek
indemnification under the Company’s bylaws or other corporate governance
documents, or to seek worker’s compensation or unemployment compensation
benefits, and this Release does not apply to any rights or claims that I might
have which arise as a result of any conduct that occurs after the date this
Release is signed by me. If I violate the terms of this Release, I agree to pay
the Releasees’ costs and reasonable attorneys’ fees.


I acknowledge that, among other rights subject to this Release, I am hereby
waiving and releasing any rights I may have under the ADEA, that this Release is
knowing and voluntary, and




--------------------------------------------------------------------------------





that the consideration given for this Release is in addition to anything of
value to which I was already entitled as an employee of the Company.


As provided by law, I have been advised by the Company to carefully consider the
matters outlined in this Release and to consult with such professional advisors
as I deem appropriate, including a lawyer of my own choice. I acknowledge I have
had at least twenty-one (21) days from my receipt of this Release to consider
the terms and conditions set forth herein, and I understand that I have seven
(7) days following my execution of this Release to revoke my signature, in which
event this Release shall not be effective or binding on the parties, and I will
not receive the Termination Compensation described in the Agreement. I further
understand fully and acknowledge the terms and consequences of this Release, and
I voluntarily accept them.


ACKNOWLEDGED AND AGREED TO,
INTENDING TO BE LEGALLY BOUND HEREBY:




____________________________________________
                                                       
Name of Executive:____________________________


Date: _______________________________________






